FILED
                             NOT FOR PUBLICATION                              JUN 14 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 07-50177

               Plaintiff - Appellee,             D.C. No. CR-06-00875-MLR

  v.
                                                 MEMORANDUM *
LEONARD MARCU,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                               Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Leonard Marcu appeals from the 110-month sentence imposed following his

guilty-plea conviction for possession of child pornography, in violation of

18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction under 28 U.S.C. § 1291, and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
vacate Marcu’s sentence and remand for resentencing.

      Marcu contends that the district court plainly procedurally erred by failing

to: (1) announce the correctly calculated Guidelines range; (2) discuss the

18 U.S.C. § 3553(a) sentencing factors; (3) provide an adequate explanation for the

sentence; and (4) allow the government an opportunity to speak, as required by

Fed. R. Crim. P. 32(i)(4)(A)(iii). The record indicates that the district court plainly

erred with regard to these matters. See United States v. Waknine, 543 F.3d 546,

554-55 (9th Cir. 2008). Accordingly, we vacate Marcu’s sentence and remand for

resentencing. See id. at 555.

      In light of this disposition, we do not reach Marcu’s remaining contentions

regarding the Special Conditions of his supervised release. However, we

acknowledge, as the government concedes, that one of Marcu’s contentions

appears meritorious. See United States v. Esparza, 552 F.3d 1089, 1091 (9th Cir.

2009) (per curiam).

      VACATED and REMANDED.




                                           2                                    07-50177